                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


CAROL BRAND,

       Plaintiff,

v.                                                            No. 2:17-cv-01203-WJ-LF

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

       Defendant.



                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

March 6, 2019 (Doc. 26). The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. To date,

the parties have not filed any objections and there is nothing in the record indicating that the

proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               26) are ADOPTED;

       2.      Plaintiff’s Motion to Remand (Doc. 19) is GRANTED, and this matter is
               remanded to the Commissioner for further proceedings.

       3.      A final order is entered concurrently herewith.


                                              ______________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE
